        Case 1:18-cv-00289-JEB Document 45-2 Filed 08/21/20 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                           DISTRICT OF COLUMBIA

 GILBERTO RODRIGUEZ CHAVERRA                    )
                                                )
       Plaintiff,                               )
                                                )
 v.                                             )      Civil Action No.: 1:18-cv-289-JEB
                                                )
 U.S. IMMIGRATION AND CUSTOMS                   )
 ENFORCEMENT, et al.,                           )
                                                )
       Defendants.                              )


                                [PROPOSED] ORDER


      After careful review of Plaintiffs’ Motion for Partial Summary Judgment and

accompanying materials in support, Defendants’ Response in Opposition, and Plaintiff’s

Reply, the Court hereby:

      DECLARES Defendant U.S. Immigration and Customs Enforcement (“ICE”) has

violated 5 U.S.C. § 552(a)(A)(3) by failing to make agency records promptly available to

Plaintiff since filing his Freedom of Information Act requests on June 1, 2017, and

October 3, 20217, thus constituting an unlawful withholding.

      Defendant ICE is HEREBY ENJOINED from continuing to unlawfully withhold

agency records from Plaintiff by violating Section 552(a)(3)(A).

      Defendant ICE shall make available all reasonably segregable, non-exempt

portions of responsive agency records to Plaintiff by no later than October 31, 2020.

It is SO ORDERED this __ day of October, 2020.

                                                    _________________________

                                                    UNITED STATES DISTRICT JUDGE



                                            1
